DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statements filed 23 April 2021, 2 June 2021, 9 July 2021, 10 November 2021, and 8 July 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the second coloring processing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 18-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abreu (US-2016/0196665).
	Regarding claim 18:  Abreu discloses a coloring apparatus (fig 24 and [0175] of Abreu) comprising: at least one memory (fig 24(1008,1010) and [0178] of Abreu); and at least one processor (fig 24(1004) and [0176] of Abreu) configured to: perform a coloring process on target data based on a first model to generate first data; perform a coloring process on the target data based on a second model to generate second data (fig 19, fig 20(14b-1 to 14b-4, 18-1 to 18-4), and [0138]-[0141] of Abreu – colourisation process performed, in the example of fig 20, on the target data based on four separate models to generate four corresponding data sets); and synthesize the first data and the second data into synthesized colored data (fig 20(S20-1 to S20-3), fig 21, and [0142] of Abreu).
	Regarding claim 19:  Abreu discloses the coloring apparatus according to claim 18 (as rejected above), wherein the first model is trained in advance by a first sample data group, and the second model is trained in advance by a second sample data group that is at least partially different from the first sample data group (fig 20, [0061], [0068], and [0098]-[0099] of Abreu – models trained and stored before colourisation processing, the models for different parts as shown in fig 20).
	Regarding claim 20:  Abreu discloses the coloring apparatus according to claim 18 (as rejected above), wherein the target data includes a first layer and a second layer (fig 20(14b-1 to 14b-4) and [0139] of Abreu – mask for each layer), and the at least one processor is configured to: generate the first data by performing the coloring process on the first layer of the target data based on the first model, and generate the second data by performing the coloring process on the second layer of the target data based on the second model (fig 19, fig 20(14b-1 to 14b-4, 18-1 to 18-4), and [0138]-[0141] of Abreu – colourisation process performed, in the example of fig 20, on the target data based on four separate models for four separate, corresponding layers to generate four corresponding data sets).
	Regarding claim 21:  Abreu discloses the coloring apparatus according to claim 20 (as rejected above), wherein the first model is trained in advance by a first sample data group, and the second model is trained in advance by a second sample data group that is at least partially different from the first sample data group (fig 20, [0061], [0068], and [0098]-[0099] of Abreu – models trained and stored before colourisation processing, the models for different parts as shown in fig 20).
	Regarding claim 22:  Abreu discloses the coloring apparatus according to claim 20 (as rejected above), wherein the first layer represents a background of the target data (fig 20(14b-4), [0127]-[0128], and [0139] of Abreu – layer 14b-4 corresponds to background facial region), and the second layer represents a person appearing in the target data (fig 20(14b-1 to 14b-3), [0127]-[0128], [139], and [0174] of Abreu – foreground layers for person’s facial features).
	Regarding claim 23:  Abreu discloses the coloring apparatus according to claim 18 (as rejected above), wherein the at least one processor is further configured to select the first model from a plurality of models, and select the second model from the plurality of models (fig 20, [0096], [0101], and [0138]-[0140] of Abreu – first, second, and later models each selected for corresponding processing before synthesizing the results).
	Regarding claim 24:  Abreu discloses the coloring apparatus according to claim 18 (as rejected above), wherein the at least one processor is configured to synthesize the first data and the second data into the synthesized colored data based on a synthesis ratio ([0142] and [0148]-[0152] of Abreu – first data, second data, and so on, blended according to alpha blending ratio and ratio factors for shading).
	Regarding claim 25:  Abreu discloses a coloring apparatus (fig 24 and [0175] of Abreu) comprising: at least one memory (fig 24(1008,1010) and [0178] of Abreu); and at least one processor (fig 24(1004) and [0176] of Abreu) configured to: perform a coloring process on a first layer of target data based on a first model to generate first data; perform a coloring process on a second layer of the target data based on a second model to generate second data (fig 19, fig 20(14b-1 to 14b-4, 18-1 to 18-4), and [0138]-[0141] of Abreu – colourisation process performed, in the example of fig 20, on the target data based on four separate models for four separate, corresponding layers to generate four corresponding data sets); and obtain one colored data based on the first data and the second data (fig 20(S20-1 to S20-3), fig 21, and [0142] of Abreu).
	Regarding claim 26:  Abreu discloses the coloring apparatus according to claim 25 (as rejected above), wherein the first model is the same as the second model (figs 3a-3d, fig 4, [0063]-[006], and [0078]-[0082] of Abreu – texture & shape training model same for each layer).
	Regarding claim 27:  Abreu discloses the coloring apparatus according to claim 25 (as rejected above), wherein the first layer represents a background of the target data (fig 20(14b-4), [0127]-[0128], and [0139] of Abreu – layer 14b-4 corresponds to background facial region), and the second layer represents a person appearing in the target data (fig 20(14b-1 to 14b-3), [0127]-[0128], [139], and [0174] of Abreu – foreground layers for person’s facial features).
	Regarding claim 28:  Abreu discloses the coloring apparatus according to claim 25 (as rejected above), wherein the first data is generated by performing the coloring process on a part of the first layer of the target data based on the first model (fig 20(14b-1,18-1) and [0139] of Abreu – colourising the masked part of each layer based on the corresponding model to produce the corresponding target data).
	Regarding claim 29:  Abreu discloses the coloring apparatus according to claim 25 (as rejected above), wherein the second data is generated by performing the second coloring process on a part of the second layer of the target data based on the second model (fig 20(14b-1,18-1) and [0139] of Abreu – colourising the masked part of each layer based on the corresponding model to produce the corresponding target data).
	Regarding claim 30:  Abreu discloses the coloring apparatus according to claim 25 (as rejected above), wherein the one colored data is generated by superimposing the second data on the first data (fig 20 and [0142] of Abreu).
	Regarding claim 31:  Abreu discloses a coloring method comprising: performing a coloring process on target data based on a first model to generate first data; performing a coloring process on the target data based on a second model to generate second data (fig 19, fig 20(14b-1 to 14b-4, 18-1 to 18-4), and [0138]-[0141] of Abreu – colourisation process performed, in the example of fig 20, on the target data based on four separate models to generate four corresponding data sets); and synthesizing the first data and the second data into synthesized colored data (fig 20(S20-1 to S20-3), fig 21, and [0142] of Abreu).
	Regarding claim 32:  Abreu discloses the coloring method according to claim 31 (as rejected above), wherein the target data includes a first layer and a second layer (fig 20(14b-1 to 14b-4) and [0139] of Abreu – mask for each layer), the first data is generated by performing the coloring process on the first layer of the target data based on the first model, and the second data is generated by performing the coloring process on the second layer of the target data based on the second model (fig 19, fig 20(14b-1 to 14b-4, 18-1 to 18-4), and [0138]-[0141] of Abreu – colourisation process performed, in the example of fig 20, on the target data based on four separate models for four separate, corresponding layers to generate four corresponding data sets).
	Regarding claim 33:  Abreu discloses the coloring method according to claim 32 (as rejected above), wherein the first layer represents a background of the target data (fig 20(14b-4), [0127]-[0128], and [0139] of Abreu – layer 14b-4 corresponds to background facial region), and the second layer represents a person appearing in the target data (fig 20(14b-1 to 14b-3), [0127]-[0128], [139], and [0174] of Abreu – foreground layers for person’s facial features).
	Regarding claim 34:  Abreu discloses the coloring method according to claim 31 (as rejected above), further comprising: selecting the first model from a plurality of models, and selecting the second model from the plurality of models (fig 20, [0096], [0101], and [0138]-[0140] of Abreu – first, second, and later models each selected for corresponding processing before synthesizing the results).
	Regarding claim 35:  Abreu discloses a coloring method comprising: performing a coloring process on a first layer of target data based on a first model to generate first data; performing a coloring process on a second layer of the target data based on a second model to generate second data (fig 19, fig 20(14b-1 to 14b-4, 18-1 to 18-4), and [0138]-[0141] of Abreu – colourisation process performed, in the example of fig 20, on the target data based on four separate models for four separate, corresponding layers to generate four corresponding data sets); and obtaining one colored data based on the first data and the second data (fig 20(S20-1 to S20-3), fig 21, and [0142] of Abreu).
	Regarding claim 36:  Abreu discloses the coloring method according to claim 35 (as rejected above), wherein the first model is the same as the second model (figs 3a-3d, fig 4, [0063]-[006], and [0078]-[0082] of Abreu – texture & shape training model same for each layer).
	Regarding claim 37:  Abreu discloses the coloring method according to claim 35 (as rejected above), wherein the first layer represents a background of the target data (fig 20(14b-4), [0127]-[0128], and [0139] of Abreu – layer 14b-4 corresponds to background facial region), and the second layer represents a person appearing in the target data (fig 20(14b-1 to 14b-3), [0127]-[0128], [139], and [0174] of Abreu – foreground layers for person’s facial features).
	Regarding claim 38:  Abreu discloses a non-transitory recording medium storing program instructions for causing at least one computer to perform ([0178]-[0179] of Abreu): performing a coloring process on target data based on a first model to generate first data; performing a coloring process on the target data based on a second model to generate second data (fig 19, fig 20(14b-1 to 14b-4, 18-1 to 18-4), and [0138]-[0141] of Abreu – colourisation process performed, in the example of fig 20, on the target data based on four separate models to generate four corresponding data sets); and synthesizing the first data and the second data into synthesized colored data (fig 20(S20-1 to S20-3), fig 21, and [0142] of Abreu).
	Regarding claim 39:  Abreu discloses a non-transitory recording medium storing program instructions for causing at least one computer to perform ([0178]-[0179] of Abreu): performing a coloring process on a first layer of target data based on a first model to generate first data; performing a coloring process on a second layer of the target data based on a second model to generate second data (fig 19, fig 20(14b-1 to 14b-4, 18-1 to 18-4), and [0138]-[0141] of Abreu – colourisation process performed, in the example of fig 20, on the target data based on four separate models for four separate, corresponding layers to generate four corresponding data sets); and obtaining one colored data based on the first data and the second data (fig 20(S20-1 to S20-3), fig 21, and [0142] of Abreu).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616